DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
Applicant’s species election of R3 as 
    PNG
    media_image1.png
    96
    168
    media_image1.png
    Greyscale
 in the reply filed on March 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 read upon the elected species. Applicant has not pointed to no errors in the Examiner’s species election requirement.  The requirement is still deemed proper and is therefore made FINAL.
In summary claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are pending and under consideration. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) (PROVISIONAL) as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/510,213, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for any claims of this application. The definitions of R4= cycloalkyl, R7 and R16= alkyl-OH, R14= COOH and some of the species in claim 66 are not found in the provisional document. There may be other omissions as well. Thus, the effective filing date of the present claims is the immediate filing date of May 22, 2018.


Specification
The abstract of the disclosure is objected to because Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral antidiabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Correction is required. See MPEP § 608.01(b).
	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Boger et al. (WO 2015179559). The reference has a 102(a)(1) and 102(a)(2) date.
The instant application claims a method of treating a migraine by administering a compound of formula (I), wherein several species found in claim 66 and are embraced by claim 1, are provided below:

    PNG
    media_image2.png
    170
    172
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    122
    389
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    186
    519
    media_image4.png
    Greyscale
.
The reference teaches the following compounds:

    PNG
    media_image5.png
    224
    670
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    222
    678
    media_image6.png
    Greyscale
, see pages 200 and 245, respectively. These are two examples found in the reference; there may be more. The treatment of pain is found in paragraph 0021, page 7. 
The only difference between the cited and claimed compounds is the substitution on the pyrazole ring of the variable R1, the 4-position versus Applicant’s 3-position. These compounds are positional isomers. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, said claim is rendered obvious by Boger et al. 
  
Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grice et al. (WO 2017087858). The reference has a 102(a)(1) and 102(a)(2) date.
The instant application claims a method of treating a migraine by administering a compound of formula (I), wherein a species found in claim 66, page 24 and is embraced by claim 1 is provided below:

    PNG
    media_image2.png
    170
    172
    media_image2.png
    Greyscale
, 
    PNG
    media_image7.png
    239
    474
    media_image7.png
    Greyscale

The reference teaches the following species:

    PNG
    media_image8.png
    236
    677
    media_image8.png
    Greyscale
, see page 172, first row. Only one species was cited, however, the reference is replete with species which read upon at least claim 1. The method of treating pain is found on page 180, claim 47.
The only difference between the cited and claimed compounds is the substitution on the pyrazole ring of the variable R1, the 4-position versus Applicant’s 3-position. These compounds are positional isomers. Since a methyl group is considered a In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, said claim is rendered obvious by Grice et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10385057 (corresponds to WO 2017087858).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons provided in the 103 art rejection above. Moreover, there is no patentable distinction between compounds and methods of intended use of said compounds.
Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10927105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the ‘105 patent are positional isomers of the presently claimed compounds embraced by the genus of formula (I). The same argument provided above for positional isomers applies here too. Moreover, there is no patentable distinction between compounds and methods of intended use of said compounds. The ‘105 patent is a continuation of the present application.
Claims 1, 13, 16, 18, 20, 21, 33, 35-37, 46, 53, 59, 62, 63, 66 and 69-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10266497.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compounds claimed in the ‘497 patent are embraced by the genus of formula (I) of the present application. Moreover, there is no patentable distinction between compounds and methods of intended use of said compounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624